Citation Nr: 1531059	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals, lipoma of the right upper back.  

2.  Entitlement to service connection for residuals, lipoma of the right lower abdomen.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from August 1990 to December 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied residuals, lipoma of the right upper back and right lower abdomen, and service connection for thoracic strain.  

The Board remanded the claims in July 2012 for further development.  By rating decision of December 2012, service connection was granted for chronic lumbar strain (which is rated as thoracolumbar spine), effective September 2006.  A 10 percent rating was awarded.  This decision was considered a full grant of the issue on appeal to the Board and is therefore, no longer reflected on the title page.  

The issue of service connection for residuals, lipoma of the right upper back being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The competent and credible evidence of record shows the Veteran's present lipoma of his right lower abdomen had its onset in service.   


CONCLUSION OF LAW

Lipoma of the right lower abdomen was incurred during active service. 8 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As to the issue of service connection for residuals, lipoma of the right lower abdomen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error is harmless and need not be further considered.  


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 
7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a) , lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313   (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Veteran asserts that service connection is warranted for residuals, lipoma of the right lower abdomen, due to service incurrence.  He states that while he was in service, he developed a lipoma of the right upper back and a lipoma of the right lower abdomen.  Although he had surgery of the back lipoma, no surgery to remove the lipoma was performed on the right lower abdomen lipoma.  He states that he still has the lipoma he had in service and that it is very painful at times, uncomfortable, and sensitive to touch.  He maintains that this is the same lipoma he had in service.   

Service treatment records show that in October 1999, on the Veteran's separation examination, the Veteran had two lipomas, one of the right lower abdomen and the other of the right upper back.  The examiner stated that the lipomas were not considered disqualifying.  

After service, pursuant to the Board's July 2012 remand, the Veteran underwent a VA examination in August 2012.  The examiner stated that the Veteran had a right lower abdomen lipoma that was noted and treated in service.  However, the examiner stated that lipomas tended to occur spontaneously, and although the lipoma occurred in service, it was likely to have occurred even without the Veteran serving in the military. 


The Board finds sufficient evidence of a right lower abdomen lipoma related to service.  Although the August 2012 VA examiner states that the lipoma would have occurred without the Veteran's military service, what is important here is the finding that the right lower lipoma of the abdomen that the Veteran presently has, is the same lipoma that developed during his active duty.  The Veteran is clearly competent to state this and the examiner has not stated otherwise.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). 

The Veteran has also asserted that his lipoma of the right lower abdomen had its onset in service and it has continued since that time.  This assertion is considered to be credible, and together with the August 2012 opinion, is sufficient to provide the basis for service connection.  


ORDER

Service connection for residuals, lipoma, right lower abdomen, is granted.   


REMAND

Additional development is necessary prior to final adjudication of the claim for residuals, right upper back lipoma.  

The Veteran underwent a VA examination in August 2012.  The Veteran claimed residuals, lipoma of the right upper back.  During that examination, the examiner diagnosed a lipoma scar, left upper back.  It was later indicated during the examination that the Veteran had a right upper back scar.  This must be clarified prior to final adjudication of this claim.  It is important to determine if the lipoma scar is the residual of the lipoma that the Veteran had excised during active duty.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the AOJ should arrange for an addendum to the August 2012 VA examination by the examiner that examined the Veteran, to determine if the lipoma scar diagnosed in the examination report (upper left back lipoma)  is the residual scar of the lipoma excised during the Veteran's active duty (upper right lipoma).  If the diagnosed lipoma scar is a different lipoma, the examiner should so state and address the lipoma, or residuals thereof, that is claimed by the Veteran, which is the upper right back lipoma.  

3.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


